Citation Nr: 0931682	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  05-11 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan-Sponsler


INTRODUCTION

The Veteran served on active military duty from February 1992 
to August 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 rating decision 
by the Manchester, New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Remand is required in this appeal to obtain an adequate VA 
examination.  If VA provides a veteran an examination in 
connection with a service connection claim, that examination 
must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  An adequate examination must support its conclusion 
with an analysis that can be weighed against contrary 
opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 
(2007).  A medical opinion that contains only data and 
conclusions cannot be accorded any weight.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 304 (2008).  In Stefl, 21 Vet. 
App. at 124, the CAVC found that a medical examination was 
inadequate because it provided an unsupported conclusion.  

In May 2008, the Board remanded the Veteran's service 
connection claim for a VA examination and etiological 
opinion, including whether the Veteran's fibromyalgia had its 
onset during service or was otherwise related to complaints 
of pain during service or stress fracture injuries shown in 
service.  In a February 2009 examination report, a VA 
examiner diagnosed fibromyalgia, provided a list of the 
Veteran's related symptoms, and then opined that "the 
[V]eteran's current symptoms of fibromyalgia less likely as 
not had their onset while in the service."  The examiner did 
not provide a supporting rationale or explanation for the 
opinion and did not address whether the fibromyalgia was 
otherwise related to in-service complaints of pain and stress 
fracture injuries.  Accordingly, remand is required so that 
an adequate VA etiological opinion can be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request that the claims file be sent 
to the February 2009 VA examiner.  The 
examiner must provide supporting 
rationale, analysis, and/or explanation 
for the negative etiological opinion 
provided in the previous examination.  The 
examiner must state that the claims file, 
to include the February 2009 VA 
examination and opinion, was reviewed.

If the February 2009 VA examiner is not 
available, the claims file must be 
forwarded to another appropriate examiner.  
If the examiner determines that an 
examination is necessary, one must be 
provided.  Upon a review of the claims 
file, the examiner must provide an opinion 
regarding whether it is at least as likely 
as not (50 percent probability or greater) 
that the current fibromyalgia had its 
onset in service or is otherwise related 
to complaints of pain and/or stress 
fracture injuries shown in service.  The 
examiner must state that the claims file, 
to include the February 2009 VA 
examination, was reviewed.  The examiner 
must provide supporting rationale, 
analysis, and/or explanation for any 
opinion provided.  If an etiological 
opinion cannot be provided without resort 
to speculation, the examiner must explain 
why one cannot be provided.

2.  Notify the Veteran that it is her 
responsibility to report for any scheduled 
examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, corrective procedures must be 
implemented.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and her 
representative.  After the Veteran and her 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.



The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



